Exhibit 10.1

 

     

LOGO [g366549exa_pg01b.jpg]

FIRST AMENDMENT TO

SORT SERVICES AGREEMENT

THIS FIRST AMENDMENT is made effective the 9th day of April, 2012 (the
“Effective Date”) by and between SPANSION LLC, having its principal place of
business at 915 DeGuigne Drive, Sunnyvale, California, 94088-3453 (hereinafter
referred to as “Spansion”), and ChipMOS Technologies Inc., having its principal
place of business at No. 1 R&D Rd. 1 Hsinchu Science Park, Hsinchu, Taiwan
R.O.C. (hereinafter called “ChipMOS”).

RECITALS

WHEREAS, Spansion and ChipMOS wish to modify the Sort Services Agreement dated
April 9th, 2010, between the parties hereto, and as amended (hereinafter the
“Agreement”), in order to effect a change in the terms of the Agreement;

NOW THEREFORE, in consideration of the promises and mutual covenants of the
parties, it is agreed that the Agreement shall be modified as follows:

1. Section 17(a) of the Agreement shall be deleted in its entirety and replaced
with the following:

“(a) The term of this Agreement shall begin on the Effective Date and shall last
for four (4) years unless sooner terminated by Spansion or Supplier as provided
herein or extended by the agreement of both parties.”

The parties agree that except as amended in the manner specified above, all
remaining provisions of the Agreement shall continue in full force and effect.

THIS FIRST AMENDMENT has been signed by the duly-authorized representatives of
the parties (or their designees) in two identical copies of which each party has
taken one.

 

ChipMOS Technologies Inc.     SPANSION LLC

 

 

 

LOGO [g366549exa_pg01c.jpg]

   

LOGO [g366549exa_pg01d.jpg]

Authorized Signature     Authorized Signature

S. J. Cheng

   

 

Name     Name   Rajeev Kathuria       Vice President

Chairman

      Global Supply Management

 

   

 

Title     Title  

6/04/2012

   

5/30/2012

Date     Date  

 

                              CONFIDENTIAL  